Holt, J.
Many years ago Henry L. Simons brought an action in ejectment for tbe possession of lands abutting Snake river, above tbe outlet of Cross lake, alleging that tbe defendants by means of a dam, known as tbe Cbengwatonna dam, maintained a few hundred feet below tbe outlet of said lake, set tbe water back in tbe river, and tbe lake above for which it was an outlet, so as to overflow the plaintiff’s lands and deprive him of their use. During tbe protracted litigation Pine City Electric Power Co. became tbe owner of tbe dam and was made party *268to the suit, together with a number of owners of lands abutting the river and lakes above the dam who intervened, setting forth a cause of action in ejectment for their lands substantially like plaintiff’s. All asked also for damages for the unlawful usurpation of their lands. Among the interveners were appellants I. Chelmik and J. T. Mider. Final and separate judgments and decrees in favor of plaintiff and each intervener were entered. The history of this dam litigation in this court may be found in 100 Minn. 114, 110 N. W. 368, 107 Minn. 370, 120 N. W. 373, 121 N. W. 878; 115 Minn. 360, 132 N. W. 321, and 118 Minn. 528, 136 N. W. 1028. The judgments so entered provided and decreed: “That none of the defendants and none of the interveners above named allied with defendants has any right, title, interest or easement in or to or lien upon any part of said lands, that each and all of said defendants and allied interveners be and hereby are permanently enjoined from maintaining the so-called Chengwatonna dam across Snake river, in said county and state, from interfering with the natural flow of water in said river, and from in any way obstructing its current, but no execution or judgment shall issue for the recovery of said lands prior to April 1st, 1912.”
In May, 1913, the appellants procured an order from the court directing the respondent to show cause why it should not be punished for contempt in failing to obey the judgment as to the provision above set forth and why it should not indemnify appellants for the resulting damage. At the hearing voluminous testimony from experts and nonexperts was submitted. The court made these controlling findings of fact: That respondent on March 31, 1912, began removing the dam and prosecuted the work diligently and so that it no longer interferes with the natural flow of the water in the river to any appreciable extent; and that before removing said dam respondent “erected what is now called the new Chengwatonna dam across said Snake river, approximately two thousand feet below the site of the original or the old Chengwatonna dam heretofore mentioned, which new Chengwatonna dam as so erected and as so maintained by said defendant (respondent) until the 30th day of June, 1912, interfered with the flow of the water in Snake river, but not to such an extent as to flood the lands of said Chelmik or Mider and other interveners *269or plaintiff in tbis action, or as to raise tbe water abutting said lands of any of them.” It was also found that on June 30, 1912, respondent sold tbe dam to another company, and since such date has not interfered in any way with tbe natural flow of water in tbe river. Upon these findings an order was made dismissing tbe order to show cause. Thereafter appellants moved the court to set aside tbe findings and order of dismissal and to substitute proposed findings and an order adjudging respondent guilty. They appeal from the order denying their motion.
Respondent makes the point that tbe order is not appealable. Inasmuch as tbe controversy has been fully argued on the merits and it is highly desirable that needless litigation over the new dam be averted, if possible, we have concluded to pass by respondent’s objection especially since it will not be prejudiced by so doing.
Appellants take their stand upon a literal interpretation of these detached clauses in the judgment, enjoining respondent “from interfering with the natural flow of water in said river, and from in any way obstructing its current.” They claim that this prohibits respondent from interfering with the current at any place in Snake river. Such construction appears to us strained and unreasonable. It would be more proper to say that these clauses forbid every interference with tbe natural flow or current of the river that will affect the use or possession of the lands mentioned in the first part of the sentence. We see readily that tbe purpose of the judgment was to •exclude respondent from claiming the right or easement of flowage in these lands of appellants, particularly the right of flowage by the •old dam involved in the litigation. True it is, that where the language •of a judgment or decree is clear and unambiguous, neither the pleadings nor the findings or verdict, nor matters de hors the record may be resorted to to change tbe meaning. It must stand and be enforced as it speaks. But when the meaning is obscure, doubtful or ambiguous, the judgment roll or record may always be examined for the purpose of rendering certain that which may be open for construction -or interpretation. We look for harmony between the pleadings, findings and decree. If the latter be not absolutely clear or certain, we may expect more clearness when read in the light of the issues raised *270and tbe facts found. It is well settled that resort may be had to the pleadings and issues joined thereunder to explain and limit the language of the judgment. Pomona Land & Water Co. v. San Antonio Water Co. 152 Cal. 618, 93 Pac. 81. See also Watson v. Lawson, 166 Cal. 235, 135 Pac. 961; Drach v. Isola, 48 Colo. 134, 109 Pac. 748; Sharp v. McColm, 79 Kan. 772, 101 Pac. 659; Attorney General v. New York, N. H. & H. Ry. Co. 201 Mass. 370, 87 N. E. 621; Haskall v. Kansas Natural Gas Co. 224 U. S. 217, 32 Sup. Ct. 442, 56 L. ed. 738. “In case of doubt regarding the signification of a judgment, or any part thereof, the whole record'may be examined for the purpose of removing the doubt.” 1 Ereeman, Judgments, § 45. “To ascertain the meaning of a judgment entry it is always permissible to read it in the light of the entire record.” Burke v. Unique Printing Co. 63 Neb. 264, 88 N. W. 488. If, instead of isolating the injunctional clauses referred to, the whole sentence wherein they are found is read and a reasonable interpretation be given thereto, we think there is no difficulty in arriving at the same meaning arrived at‘by the trial court. This was in substance that the injunctional part of the judgment was intended to restore permanently to the appellants possession of their lands, insofar as there had been an encroachment or taking by means of the waters held back or impeded by the old Chengwatonna dam, and that neither by that dam, nor by any other dam or means, should respondent thereafter interfere with the natural flow of the water past the abutting lands of appellants, or be permitted to flood the same to any extent. And if we desire confirmation we have but to examine the pleadings and findings. The only object of the action on the part of the plaintiff and allied inter-veners was to remove the waters cast upon their lands by the maintenance of the old Chengwatonna dam, and for damages suffered therefor. Appellants had and can have no right in this action to ask more than protection from interference with the natural flow of the water past their premises. It is not to be assumed that appellants sought or obtained abatement of the old dam because of interference with the public right of navigation, for such an action would not lie unless appellants showed special injury in that direction. Viebahn v. Board of Co. Commrs. of Crow Wing County, 96 Minn. 276, 104 N. *271W. 1089, 3 L.R.A.(N.S.) 1126. Neither pleadings nor judgment involve such issue. The course of Snake river from the old dam to the outlet into St. Croix river is many miles. It would savor entirely too much of the dog in the manger proposition to enjoin respondent, or any one else, from using the waters of the river for any purpose to which it may be adapted as it passes lands not owned by appellants, when such use in no manner affects the lands of the appellants situated miles above. Suppose Snake river extended in a precipitous course several hundred miles below Cross lake, could it be a reasonable contention that the decree prohibited interference with the current in the river by any dam however small and however remote from appellants’ lands ? Surely not. Since, as before stated, the pleadings do not allege special injury to appellants from any interference with the navigability of the river, a judgment prohibiting respondent from impeding the flow at every place therein would not be warranted. When a judgment admits of two constructions, “that one will be adopted that is consonant with the judgment that should have been rendered on the facts and the law of the case.” 1 Black, Judgments, § 3.
The construction placed on the judgment by the trial court does not contradict the language of any particular clause but harmonizes the whole judgment, especially when read in connection with the pleadings and findings. The material findings as hereinbefore set forth are amply supported by the evidence; and upon these findings respondent was entitled to a dismissal of the contempt proceedings. Therefore no prejudicial error could result to appellants from the order refusing to vacate the dismissal. This view renders unnecessary a consideration of other questions presented.
Order affirmed.